The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims
Claims 1-23 are pending and under examination in the instant office action. 	
The terminal disclaimer filed on 4/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of listed patents and co-pending applicants has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yuefen Zhou on Apr. 5, 2022.
Claims are amended as follows: 
In claim 1, insert --in need of treatment with dextromethorphan-- after “an extensive metabolizer of dextromethorphan” in line 4.
In claim 1, delete [40 mg to about 60 mg] in line 5 and replace with --45 mg--.
In claim 1, insert --and the bupropion and the dextromethorphan are the only therapeutically active agents to be administered-- after “dextromethorphan” in line 6.
In claim 2, delete [42 mg to about 48 mg] in lines 1-2 and replace with --45 mg--.
In claim 7, insert --in need of treatment with dextromethorphan-- after “an extensive metabolizer of dextromethorphan” in line 4.
In claim 7, delete [40 mg to about 60 mg] in line 5 and replace with --45 mg--.
In claim 7, insert --and the bupropion and the dextromethorphan are the only therapeutically active agents to be administered-- after “dextromethorphan” in line 6.
In claim 16, insert --, once a day or twice a day, -- after “administering” in line 2.
In claim 16, insert --in need of treatment with dextromethorphan-- after “an extensive metabolizer of dextromethorphan” in lines 3-4.
In claim 16, delete [40 mg to about 60 mg] in line 5 and replace with --45 mg--.
In claim 16, insert --and the bupropion and the dextromethorphan are the only therapeutically active agents to be administered-- after “dextromethorphan” in line 5.
In claim 17, delete [42 mg to about 48 mg] in lines 1-2 and replace with --45 mg--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In view of the amendments and Applicant’s persuasive arguments (see Applicant’s remark filed on 3/10/2022 for detail), the rejection is hereby withdrawn. Especially, the cited references fail to teach unexpected results of the claimed method: much higher fold-increase of dextromethorphan plasma level than predicted and when dextromethorphan is administered with quinidine, which was known to be more potent than bupropion in CYP2D6 inhibition as evidenced by Tod. Thus, the instant claims are found to be novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-23 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611